Citation Nr: 1121174	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent evaluation for recurrent cervical strain.

The Veteran and his spouse appeared and testified at a personal hearing in December 2010 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record.

The issue of entitlement to service connection for headaches, to include as secondary to cervical disc displacement with myelopathy, status post discectomy C3-4 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for an increased rating for his cervical spine disorder in January 2007, and noted that he had undergone an anterior cervical discectomy in November 2006.

The Veteran was afforded a VA examination of his cervical spine in May 2007.  The examiner noted that the Veteran's claims file was not available for review in conjunction with the examination.

In December 2010, the Veteran appeared and testified at a Board hearing regarding his cervical spine symptoms.  He indicated that he is in constant pain with flare-ups weekly.  He noted that he has severe muscle spasms to the point where his wife will attempt to steady his head.  He also described difficulty sleeping, and having been in several small motor vehicle accidents when backing up due to a limited range of motion of his neck.  He felt that his symptoms had increased and his range of motion had decreased since his last VA examination.  He also noted his neck pain could lead to headaches, and that he had some peripheral neuropathy in his upper extremities.  As the Veteran was last afforded a VA examination four years ago, and he has indicated that his symptoms have worsened, the Veteran should be scheduled for an additional VA examination to assess the current nature of his disability.  The examiner should review the claims file in conjunction with the examination, address peripheral neuropathy of the upper extremities, and the examination should include an assessment of the Veteran's surgical scar(s).

During his Board hearing, the Veteran indicated that he has received all of his care for his cervical spine (since the surgery, which was privately performed) at the Gainesville VA Medical Center (VAMC).  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his cervical spine disability.  Of particular interest are any private or VA treatment records from 2006.  The Veteran has indicated that he receives VA medical treatment through the VAMC in Gainesville, Florida.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA spine examination, and a VA neurological examination.  All indicated tests and studies are to be performed. All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for the Spine, revised April 20, 2009.  A copy of that worksheet is to be provided the physician.  The physician should determine the current level of severity of the service- connected cervical disc displacement with myelopathy, status post discectomy C3-4, to include any associated neurological abnormalities.  The physician should address the Veteran's complaints of his upper extremities.  The examiner should indicate whether because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in the Veteran should be considered normal, even though it does not conform to the normal range of motion.  In that case, the examiner should provide an explanation why that the range of motion is normal for the Veteran.  As the Veteran underwent surgery in 2006, the examiner should also assess any residual scars.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



